DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are subject to examination and rejected.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiao (US PGPub 2019/0116521).

Regarding claims 1 and 11, Qiao teaches a communication method (Qiao, see abstract, Header Compression for Ethernet Frame), comprising:
sending, by a policy control network element, policy control information to a network device, wherein the policy control information indicates a trigger event for reporting transport network information, and wherein the trigger event triggers the network device to report the transport network information to the policy control network element (Qiao, see paragraph 0154, The SMF 160 may invoke, for example, the Npcf_SMPolicyControl_Get operation to establish a PDU Session with the PCF 135 and get the default PCC Rules for the PDU Session. According to another example action, the PCF 135 may subscribe the event (s) in the SMF 160 by invoking, for example, the Nsmf_EventExposure_Subscribe operation);
receiving, by the policy control network element, the transport network information from the network device (Qiao, see paragraph 0154, the SMF 160 may invoke, for example, the Nsmf_EventExposure_Notify service operation to report some events to the PCF 135 that has previously subscribed);
formulating, by the policy control network element, a control policy based on the transport network information (Qiao, see paragraph 0154, the PCF 135 may update policies); and
sending, by the policy control network element, the control policy to the network device (Qiao, see paragraph 0154, According to another example action, the PCF 135 may provide updated policies to the SMF 160 by invoking, for example, the Npcf_SMPolicyControl_UpdateNotify service operation. The PCF 135 may provide authorized Session-AMBR and the authorized 5QI/ARP to SMF 160).



Regarding claims 3 and 13, Qiao teaches wherein the type of the transport network comprises at least one of an optical fiber transport network, or a satellite transport network (Qiao, see abstract, A radio access network).

Regarding claims 4 and 14, Qiao teaches wherein the trigger event comprises transport network type change event (Qiao, see paragraph 0161, After this actgion, the AMF 155 may forward relevant events to the SMF 160, e.g. at handover where the (R)AN Tunnel Info changes or the AMF is relocated).

Regarding claim 5, Qiao teaches wherein the network device is a session management function network element (Qiao, see figure 10 and paragraph 0154, SMF 160), and the control policy comprises a session management policy (Qiao, see paragraph 0154, The SMF 160 may invoke, for example, the 
wherein the session management policy comprises adjusting a transmission delay parameter to a value greater than or equal to a transport network delay (Qiao, see paragraph 0137, A 5G QoS indicator may be a scalar that is employed as a reference to a specific QoS forwarding behavior (e.g. packet loss rate, packet delay budget) to be provided to a 5G QoS flow).

Regarding claim 6, Qiao teaches further comprising:
receiving, by the network device, the policy control information from the policy control network element (Qiao, see paragraph 0154, the SMF 160 may invoke, for example, the Nsmf_EventExposure_Notify service operation to report some events to the PCF 135 that has previously subscribed); and
sending, by the network device, the transport network information to the policy control network element (Qiao, see paragraph 0154, According to another example action, the PCF 135 may provide updated policies to the SMF 160 by invoking, for example, the Npcf_SMPolicyControl_UpdateNotify service operation. The PCF 135 may provide authorized Session-AMBR and the authorized 5QI/ARP to SMF 160).

Regarding claims 7 and 18, Qiao teaches a communication method (Qiao, see abstract, Header Compression for Ethernet Frame), comprising:
receiving, by a network device, policy control information from a policy control network element, wherein the policy control information indicates a trigger event for reporting transport network information, and the trigger event is for triggering the network device to report the transport network information to the policy control network element (Qiao, see paragraph 0154, The SMF 160 may invoke, for example, the Npcf_SMPolicyControl_Get operation to establish a PDU Session with the PCF 135 and get the default PCC Rules for the PDU Session. According to another example action, the PCF 135 may subscribe the event (s) in the SMF 160 by invoking, for example, the Nsmf_EventExposure_Subscribe operation);
sending, by the network device, transport network information to the policy control network element, wherein the transport network information is for formulating a control policy (Qiao, see paragraph 0154, the SMF 160 may invoke, for example, the Nsmf_EventExposure_Notify service operation to report some events to the PCF 135 that has previously subscribed); and
receiving, by the network device, the control policy from the policy control network element (Qiao, see paragraph 0154, According to another example action, the PCF 135 may provide updated policies to the SMF 160 by invoking, for example, the Npcf_SMPolicyControl_UpdateNotify service operation. The PCF 135 may provide authorized Session-AMBR and the authorized 5QI/ARP to SMF 160).

Regarding claims 8 and 19, Qiao teaches wherein the transport network information comprises a type of a transport network (Qiao, see paragraph 0154, The PDU session establishment request may include a PDU Type (e.g. Ethernet), SSC mode, Protocol Configuration Options, and a PDU session ID generated by the UE. Another action may comprise the AMF 155 selecting an SMF 160, and sending to the 

Regarding claims 9 and 20, Qiao teaches wherein the trigger event comprises a transport network type change event (Qiao, see paragraph 0161, After this actgion, the AMF 155 may forward relevant events to the SMF 160, e.g. at handover where the (R)AN Tunnel Info changes or the AMF is relocated).

Regarding claims 10 and 16, Qiao teaches wherein the network device is a session management function network element (Qiao, see figure 10 and paragraph 0154, SMF 160), and the control policy comprises a session management policy (Qiao, see paragraph 0154, The SMF 160 may invoke, for example, the Npcf_SMPolicyControl_Get operation to establish a PDU Session with the PCF 135 and get the default PCC Rules for the PDU Session).

Regarding claim 15, Qiao teaches wherein the transport network information comprises a capability of a transport network, wherein the trigger event comprises a transport network capability change event (Qiao, see paragraph 0161, After this actgion, the AMF 155 may forward relevant events to the SMF 160, e.g. at handover where the (R)AN Tunnel Info changes or the AMF is relocated).



Regarding claim 21, Qiao teaches wherein the program further includes instructions to:
monitor a quality of service (QoS) of the transport network (Qiao, see paragraph 0157, SMF 160 may send to AMF 155, for example, an Nsmf_PDUSession_CreateSM Response (Cause, N2 SM information (PDU Session ID, QoS Profile(s), CN Tunnel Info, S-NSSAI, Session-AMBR), N1 SM container (PDU session establishment accept (QoS Rule, SSC mode, S-NSSAI, allocated IPv4 address, Session-AMBR)))); and
determine the transport network information based on monitored QoS information (Qiao, see paragraph 0157, The information may comprise CN Tunnel Info corresponding to the Core Network address of the N3 tunnel corresponding to the PDU Session. The information may comprise the QoS Profile provides the (R)AN 105 with the mapping between QoS parameters and QoS Flow Identifiers).

Regarding claim 22, Qiao teaches wherein the program further includes instructions to:
monitor a quality of service (QoS) of the transport network (Qiao, see paragraph 0157, SMF 160 may send to AMF 155, for example, an Nsmf_PDUSession_CreateSM 
send monitored QoS information to a network data analytics function network element (Qiao, see paragraph 0154, the SMF 160 may invoke, for example, the Nsmf_EventExposure_Notify service operation to report some events to the PCF 135 that has previously subscribed); and
receive the transport network information from the network data analytics function network element (Qiao, see paragraph 0154, According to another example action, the PCF 135 may provide updated policies to the SMF 160 by invoking, for example, the Npcf_SMPolicyControl_UpdateNotify service operation. The PCF 135 may provide authorized Session-AMBR and the authorized 5QI/ARP to SMF 160).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457